Order filed June 10, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00424-CV
                                  ____________

                     In the Interest of A.J.E.M-B., a Child


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-02991J


                                    ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appeals in parental
termination cases and child protection cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a).

      The notice of appeal was filed May 29, 2014. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). The substitute reporter, Geneva M.
Villanueva, has not filed her part of the record. She requested an extension of
time, but in her extension request, she stated that appellant is not appealing as
indigent. A pauper’s oath has been filed in this case. In addition, Stephanie Wells,
the deputy official court reporter, filed three volumes of the reporter’s record
stating that payment was made pursuant to a pauper’s oath.

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We GRANT the request for an extension of time to file the remainder of the
reporter’s record. We order Geneva M. Villanueva, the substitute court reporter,
to file the record in this appeal on or before June 20, 2014.



                                  PER CURIAM